DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Jian (U.S. Pub. No. 2020/0411607) in view of Lin (U.S. Pub. No. 2018/0061311).
As to claim 1, Jian teaches a display panel (1, Fig. 1), having a display region (display region having pixels R, G, and B) comprising:
a first display region (11) and a second display region (area 12 outside of area 11); and the display panel comprising: 
pixel (121); and 
signal lines electrically connected to the pixel circuits (signal lines 13 are connected to pixel circuits 121, Fig. 4), wherein the signal lines comprise voltage signal lines extending in a first direction (signal lines have a first signal line, which is the signal line inside the area 11 and a second signal line that is arranged in area 12), and; 
the first display region is a region reserved for a device (the first display region 11 has pixels that are a part of the display panel 1, and could be used in a mobile phone or smart wearable display device, [0053], lines 7-12); and 
the constant voltage signal lines (signal lines have a first signal line, which is the signal line inside the area 11 and a second signal line that is arranged in area 12) comprise first constant voltage signal lines located in the first display region (portion of line 13 that is arranged inside the display area 11, fig. 4) and second constant voltage signal lines located in the second display region, (portion of the signal line inside the area 12 and outside of the area 11, Fig. 4) wherein a distance between two adjacent first constant voltage signal lines of the first constant voltage signal lines in the first display region is D1 (distance between the voltage signal lines 13 in the display area 11 having a certain distance between R and G and between G and B sub-pixels), and a distance between two adjacent second constant voltage signal lines of the second constant voltage signal lines in the second display region is D2 (distance between the voltage signal lines 13 in the display area 12 having a certain distance between R and G and between G and B sub-pixels), where D1≥D2 (as can be seen in figure 4, the distance between the signal lines in area 11 is the same as the distance between the signal lines in area 12).
Jian does not teach a constant voltage,
Lin teaches pixel circuits (circuit of pixel 40, Fig. 6); 
light-emitting devices (54), wherein the pixel circuits are electrically connected to the light-emitting devices (the pixel circuits having components such as 50, 52, and 56 are connected to the light emitting device 54); and 
Constant voltage signal lines (46);
the constant voltage signal lines are connected to a constant voltage terminal (constant voltage signal lines 46 are connected to the constant voltage terminal 34, [0066], lines 11-13 and as can be seen in Fig. 6, the data lines 46 having constant voltage are connected to a source driver IC, therefore the source driver IC is the constant voltage terminal),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display voltage structure of Lin to the display device of Jian because to increase power conservation for LED displays, while reducing potential visual artifacts that may accompany the increases in power conservation, [0007], lines 2-5.
As to claim 35, Jian teaches a display apparatus, comprising:
a display panel (1, Fig. 1), wherein the display panel has a display region (display region having pixels R, G, and B) comprising:
a first display region (11) and a second display region (area 12 outside of area 11), and the display panel comprises: 
pixel (121); and 
signal lines electrically connected to the pixel circuits (signal lines 13 are connected to pixel circuits 121, Fig. 4), wherein the signal lines comprise voltage signal lines extending in a first direction (signal lines have a first signal line, which is the signal line inside the area 11 and a second signal line that is arranged in area 12), and the first display region (11) is a region reserved for a device (the first display region 11 has pixels that are a part of the display panel 1, and could be used in a mobile phone or smart wearable display device, [0053], lines 7-12); and 
the voltage signal lines (signal lines have a first signal line, which is the signal line inside the area 11 and a second signal line that is arranged in area 12)  comprise first constant voltage signal lines located in the first display region (portion of line 13 that is arranged inside the display area 11, fig. 4) and second constant voltage signal lines located in the second display region (portion of the signal line inside the area 12 and outside of the area 11, Fig. 4), wherein a distance between two adjacent first voltage signal lines of the first constant voltage signal lines in the first display region is D1 (distance between the voltage signal lines 13 in the display area 11 having a certain distance between R and G and between G and B sub-pixels), and a distance between two adjacent second constant voltage signal lines of the second constant voltage signal lines in the second display region is D2 (distance between the voltage signal lines 13 in the display area 12 having a certain distance between R and G and between G and B sub-pixels), where D1≥D2 (as can be seen in figure 4, the distance between the signal lines in area 11 is the same as the distance between the signal lines in area 12).
Jian does not teach a constant voltage,
Lin teaches pixel circuits (circuit of pixel 40, Fig. 6); 
light-emitting devices (54), wherein the pixel circuits are electrically connected to the light-emitting devices (the pixel circuits having components such as 50, 52, and 56 are connected to the light emitting device 54); and 
Constant voltage signal lines (46);
the constant voltage signal lines are connected to a constant voltage terminal (constant voltage signal lines 46 are connected to the constant voltage terminal 34, [0066], lines 11-13 and as can be seen in Fig. 6, the data lines 46 having constant voltage are connected to a source driver IC, therefore the source driver IC is the constant voltage terminal),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display voltage structure of Lin to the display device of Jian because to increase power conservation for LED displays, while reducing potential visual artifacts that may accompany the increases in power conservation, [0007], lines 2-5.

Claim(s) 2, 3, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jian (U.S. Pub. No. 2020/0411607) in view of Lin (U.S. Pub. No. 2018/0061311), and further in view of Hu (U.S. Pub. No. 2020/0349897).

As to claim 2, Jian teaches pixel circuit groups (Fig. 4, 121) are disposed in the display region (the pixel groups 121 are arranged in the display region comprising of areas 11 and 12), wherein each of the pixel circuit groups comprises at least two pixel circuits of the pixel circuits (each pixel group 121 has at least three pixel circuits R, G, and B), and the at least two pixel circuits are arranged in a second direction intersecting the first direction (the R, G, and B sub-pixels are arranged in a second direction, which is a horizontal direction that intersects the first direction, which is a vertical direction);
Lin teaches a constant voltage signal line ((constant voltage signal lines 46 are connected to the constant voltage terminal 34, [0066], lines 11-13 and as can be seen in Fig. 6, the data lines 46 having constant voltage are connected to a source driver IC, therefore the source driver IC is the constant voltage terminal),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display voltage structure of Lin to the display device of Jian because to increase power conservation for LED displays, while reducing potential visual artifacts that may accompany the increases in power conservation, [0007], lines 2-5.
Jian and Lin do not teach at least two pixel circuits in one of the pixel circuit groups in the first display region are electrically connected to one of the first constant voltage signal lines,
Hu teaches wherein the at least two pixel circuits in one of the pixel circuit groups in the first display region (e.g. second row to N-1 row, wherein n=last row, sub-pixels R and G in the same row (e.g. second row) are two pixels of the pixel group R, G, and B) are electrically connected to one of the first signal lines (As can be seen in Fig. 4, two of the sub-pixels of the pixel group R, G, and B are connected to the same data line D1, the sub-pixels R and G of the second row are connected to the same data line D1),
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure of Hu to the display device of Jian as modified by Lin because to provide a display panel and a driving method thereof capable of enhancing the charging efficiency, [0005], lines 1-3.
As to claim 3, Jian teaches the display device of claim 1,
Jian does not teach a constant voltage signal line,
Lin teaches a constant voltage signal line ([0066], lines 11-13),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display voltage structure of Lin to the display device of Jian because to increase power conservation for LED displays, while reducing potential visual artifacts that may accompany the increases in power conservation, [0007], lines 2-5.
Jian and Lin do not teach at least two pixel circuits in one of the pixel circuit groups in the second display region are electrically connected to one of the second constant voltage signal lines,
Hu teaches the at least two pixel circuits in one of the pixel circuit groups (Fig. 4, sub-pixels R and G in the second row of the pixel comprising R, G, and B) in the second display region (first row or last row) are electrically connected to one of the second constant voltage signal lines (the R and G sub-pixels in the first pixel group R, G, and B are connected to the same data line D1, which is arranged in the first and last row; the first and last row portion of data line D1 is considered as a second voltage signal line), and a quantity of the at least two pixel circuits in one of the pixel circuit groups in the second display region is not greater than a quantity of the at least two pixel circuits in one of the pixel circuit groups in the first display region (each pixel as shown in Fig. 4, either in first and last tows for the second display region or second to N-1 row, where N being the last row, have two of the sub-pixels connected to the same data line, therefore the number of sub-pixels connected to the same data line for both areas is the same and not greater than one another).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure of Hu to the display device of Jian as modified by Lin because to provide a display panel and a driving method thereof capable of enhancing the charging efficiency, [0005], lines 1-3.
As to claim 16, Jian teaches in the first display region (11), one of the first constant voltage signal lines that is electrically connected to one of the pixel circuit groups is located between two adjacent pixel circuits of the at least two pixel circuits in the pixel circuit group (As can be seen in Fig. 4, one of the first voltage signal lines that is connected to one of the sub-pixels of the pixel circuit group 121, which is sub-pixel G, is located between two adjacent pixel circuit of the left and right pixel groups 121 wherein one is a Blue subpixel B and the other is a Red sub-pixel R, therefore the data line of the green sub-pixel G is arranged between the Blue sub-pixel data line of the left pixel group and the Green sub-pixel data line of the right pixel group).
As to claim 17, Jian teaches the display device of claim 1,
Jian does not teach a constant voltage signal line,
Lin teaches a constant voltage signal line ([0066], lines 11-13),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display voltage structure of Lin to the display device of Jian because to increase power conservation for LED displays, while reducing potential visual artifacts that may accompany the increases in power conservation, [0007], lines 2-5.
Jian and Lin do not teach the signal line is connected at an edge of the pixel circuit group,
Hu teaches in the first display region (region from the second row to the one before last row), one of the first voltage signal lines that is electrically connected to one of the pixel circuit groups is located at an edge of the pixel circuit group (the first voltage signal line D2 that is connected to the pixel circuit group in the first display region is connected to pixel B on the edge of the pixel circuit).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure of Hu to the display device of Jian as modified by Lin because to provide a display panel and a driving method thereof capable of enhancing the charging efficiency, [0005], lines 1-3.
As to claim 18, Jian teaches the display device of claim 1,
Jian does not teach a constant voltage signal line,
Lin teaches a constant voltage signal line ([0066], lines 11-13),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display voltage structure of Lin to the display device of Jian because to increase power conservation for LED displays, while reducing potential visual artifacts that may accompany the increases in power conservation, [0007], lines 2-5.
Jian and Lin do not teach two of the pixel circuit groups are located at two sides of one of the first voltage signal lines,
Hu teaches two of the pixel circuit groups (the second row first pixel group of RGB and a second pixel group of RGB immediately adjacent to the first RGB pixel group) are located at two sides of one of the first voltage signal lines and adjacent to the first voltage signal line (The D2 data line is adjacent to the left RGB pixel group and right RGB pixel group and the two pixel groups are either side of the D2 data line), and are connected to the first voltage signal line (first voltage line is the D2 data line and the sub-pixels B and R are connected to the same data line, therefore the left and right pixel groups are connected to the same data line).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure of Hu to the display device of Jian as modified by Lin because to provide a display panel and a driving method thereof capable of enhancing the charging efficiency, [0005], lines 1-3.
As to claim 19, Jian teaches the display device of claim 1,
Jian does not teach a constant voltage signal line,
Lin teaches a constant voltage signal line ([0066], lines 11-13),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display voltage structure of Lin to the display device of Jian because to increase power conservation for LED displays, while reducing potential visual artifacts that may accompany the increases in power conservation, [0007], lines 2-5.
Jian and Lin do not teach the two of pixel circuit groups that are located at the two sides of the first voltage signal line are staggered in the second direction intersecting the first direction.
Hu teaches the two of pixel circuit groups that are located at the two sides of the first voltage signal line (second row left RGB and right EGB pixel groups on either side of the D2 data line) are staggered in the second direction intersecting the first direction (as can be seen in Fig. 4, the two pixel group’s sub-pixels are scattered with three first signa lines D1, D2, and D3 in between the sub-pixels).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display structure of Hu to the display device of Jian as modified by Lin because to provide a display panel and a driving method thereof capable of enhancing the charging efficiency, [0005], lines 1-3.
Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Jian (U.S. Pub. No. 2020/0411607) in view of Lin (U.S. Pub. No. 2018/0061311), and further in view of Ikeda (U.S. Pub. No. 2016/0373658).
As to claim 34, Jian teaches the display device of claim 1,
Jian does not teach a constant voltage signal line,
Lin teaches a constant voltage signal line ([0066], lines 11-13),
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display voltage structure of Lin to the display device of Jian because to increase power conservation for LED displays, while reducing potential visual artifacts that may accompany the increases in power conservation, [0007], lines 2-5.
Jian and Lin do not teach at least one of the first constant voltage signal lines are cut off at positions close to the second display region.
Ikeda teaches at least one of the first voltage signal lines are cut off at positions close to the second display region (as can be seen in Fig. 3B, a plurality of data lines are cut off at positions close to the second display region 10b, Fig. 3A).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the display voltage structure of Ikeda to the display device of Jian as modified by Lin because acquiring a plurality of images, each of which includes a high-resolution area and a low-resolution area; detecting a difference between the plurality of images by comparing respective high-resolution areas of the plurality of images; based on the difference, adjusting position information associated with the plurality of images, respectively; and combining respective low-resolution areas of the plurality of images in which the position information is adjusted, [0004].

Allowable Subject Matter
Claims 4-15 and 20-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to because the prior art references do not teach at least two pixel circuits in one of the pixel circuit groups are connected to one of the constant voltage signal lines through the first connection portion, wherein the first connection portion located in the first display region and extending along the second direction. Wherein the prior art references do not teach the structure of the display device when the limitations of claim 4 is combined with the limitations of claims 1 and 2.
Claim 20 is objected to because claim 20 further describes the structure of the display device wherein the structure introduces a second signal sub-line sub segment having a gap and a second signal sub-line branch segment having a distance D4 and the distance of the second signal sub-line branch segment is smaller than the second signal sub-line sub segment D3. All the structure limitations of claim 20 when combined with the limitations of claims 1 and 2 overcomes the prior art references.
Claim 31 is objected to because the prior art references do not teach a boundary between first and second display regions wherein a fourth connection is connected between one of the first constant voltage signa lines and one of the second constant voltage signal lines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (U.S. Pub. No. 2021/0065625) teaches a display substrate and sub-pixel regions.
Liu (U.S. Pub. No. 2020/0066809) teaches a display screen with different display regions.
Yoshida (U.S. Patent No. 10/725,354) teaches a wiring substrate and display device. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691